         Case 2:19-cv-03904-NIQA Document 3 Filed 09/27/19 Page 1 of 1




                     IN THE UNITED STATES DIS RICT COURT
                  FOR THE EASTERN DISTRICT O PENNSYLVANIA




                                                               C.A. NO. 19-3904
IN RE: DOMINIC & PATRICIA FABBIA
                                                               BKY. NO. 18-17959




                                                   ORDER

                                            1"11
               AND NOW, this       t!J..7     day of         , 2019, upon consideration of the notice

from the Bankruptcy Court (Doc. No. 2), it appearin to this Court that the Appellant in the

above captioned case has not complied with Rule 800 of the Rules of Bankruptcy Procedure

and has failed to file with the Bankruptcy Court a des gnation of contents for inclusion in the

record on appeal and statement of issues to be presente on the appeal, it is hereby ORDERED

that this appeal is DISMISSED, and the matter is             MANDED to the Clerk of the United

States Bankruptcy Court for the Eastern District of Penn ylvania.



                                                     BYTH COURT



                                                       Isl N'tza J. Quinones Alejandro

                                                     NITZA I. QUINONES ALEJANDRO
                                                     United tates District Judge
